Citation Nr: 1520537	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-21 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a skin disorder, to include as due to chemical exposure. 

4.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD). 

5.  Entitlement to service connection for a left foot disability. 

6.  Entitlement to service connection for a neurologic disorder of the left lower extremity, to include peripheral neuropathy. 

7.  Entitlement to service connection for a neurologic disorder of the right lower extremity, to include peripheral neuropathy.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to April 1980 and from December 1990 to May 1991, including service in the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Accordingly, the Board has restyled the claims for service connection for a psychiatric disorder, to include PTSD, for a skin disorder, to include as due to chemical exposure, for a respiratory disorder, to include COPD, and for neurologic disorders of the left and right lower extremities, to include peripheral neuropathy, as shown on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran's service personnel records confirm that he served in the Southwest Asia Theater of Operations.  He is seeking service connection for a combination of different health conditions, and while some of his symptoms have been attributed to known diagnoses, it is unclear whether there are additional components to these conditions that constitute a "qualifying chronic disability" resulting either from "[a]n undiagnosed illness" or "[a] medically unexplained chronic multisymptom illness."  See 38 U.S.C.A. § 1117(a); see also 38 C.F.R. § 3.317 (a).  This type of determination is a complex medical question outside the scope of the common knowledge and experience of a non-expert.  See 75 Fed. Reg. 61995, 61996 (Oct. 7, 2010) (If a veteran has an illness other than chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome, it is solely a medical determination whether that illness qualifies under revised § 3.317(a)(2)(i)(B) as a "medically unexplained chronic multisymptom illness."); VBA Training Letter 10-01.

The Veteran was provided VA skin and respiratory examinations in April 2010, a PTSD examination in January 2011, respiratory and cold injury examinations in March 2011, and a cold injury examination in May 2011.  However, these piecemeal VA examinations do not adequately address the Gulf War protocols set forth in 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Such consideration is required in light of the Veteran's documented service in the Southwest Theater of Operations during the Persian Gulf War.  Moreover, the Veteran's representative has identified these provisions as applicable to all of the Veteran's claims.  See April 2015 Appellate Brief.  Therefore, the Veteran should be afforded a comprehensive Gulf War VA examination to address each of the issues on appeal.  

Additionally, since these claims have not yet been fully considered under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the RO should provide the Veteran with appropriate notice of the evidence needed to establish service connection pursuant to these provisions.    

As to the Veteran's respiratory disorder claim, while a March 2011 VA respiratory examination report attempted to address the Gulf War provisions, it failed to acknowledge the Veteran's existing diagnosis of COPD, as documented in his private treatment records.  Further, the examiner's conclusion that the Veteran's "chronic disability pattern or dyspnea on exertion is a diagnosable chronic multisymptom illness with a partially explained etiology" is not accompanied by an adequate explanation.  Therefore, clarification on this issue is required, and the medical opinion must also address the Veteran's diagnosed COPD and his smoking history.

Regarding the Veteran's psychiatric claim, the January 2011 VA examination report only addressed PTSD specifically, and did not provide any analysis as to whether other psychiatric disorders were present.  In April 2015, the Veteran's wife submitted a letter stating that when the Veteran had returned from Saudi Arabia, he was a different person, and that he was unable to sleep and had nightmares.  On remand, the Veteran should be provided a VA mental disorders examination that addresses whether any psychiatric disorder is present, and that takes into account the lay evidence of record describing the Veteran's psychiatric symptomatology. 

Concerning the Veteran's claims for a left foot disability and for a neurologic condition in both of his lower extremities, while he previously described these claims in the context of injuries - including cold injuries - sustained during his earlier period of active service, his representative later raised the Gulf War provisions as a basis of entitlement, and the Board has a duty to consider all avenues of entitlement to service connection.  It is unclear from the record whether any neurologic symptoms and/or any joint pain constitute either an undiagnosed illness or a medically unexplained chronic multisymptom illness.  A medical opinion is needed to address these issues. 

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran appropriate notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a claim asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Allow the Veteran an appropriate amount of time to respond to this notification, a copy of which should be associated with the claims file.

2.  Obtain and associate with the claims file, either physically or electronically, any outstanding VA treatment records. 

3.  Invite the Veteran to submit any additional medical and hospitalization records, or other clinical or lay evidence, which lies within his own possession, or is obtainable from other individuals who have first-hand knowledge, or have been contemporaneously informed, of the nature and etiology of any current disabilities on appeal.  The Veteran should be provided an appropriate amount of time to submit this evidence.

4.  After completing the above development to the extent possible, arrange for the Veteran to undergo a comprehensive VA Gulf War examination to address all of his claimed conditions, including: (1) a psychiatric disorder, to include PTSD, (2) hypertension, (3) a skin disorder, to include as due to chemical exposure, (4) a respiratory disorder, to include COPD, (5) a left foot disability, (6) a neurologic disorder of the left lower extremity, to include peripheral neuropathy, and (7) a neurologic disorder of the right lower extremity, to include peripheral neuropathy.
  
The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c)  If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposure experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

Specifically regarding the Veteran's claim for a psychiatric disorder, the examiner is also asked to address the following:

(i) Identify all psychiatric disorders present.  In doing so, PTSD should be ruled in or excluded. 

(ii) For every psychiatric diagnosis rendered, is it at least as likely as not that the disorder had its onset in service, or is otherwise related to service or to any incident of service origin?

In determining the above, the examiner is asked to address the competent and credible lay evidence of record from the Veteran and his wife that pertains to the Veteran's psychiatric symptomatology. 

An explanation must be provided to support all opinions expressed.   

5.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and, after providing them an opportunity to respond, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




